Citation Nr: 0117179	
Decision Date: 06/27/01    Archive Date: 07/03/01

DOCKET NO.  99-09 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to service connection for cause of the 
veteran's death.  

2. Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits under 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.  Giannecchini,  Associate Counsel

INTRODUCTION

The veteran had active military service from December 1942 to 
October 1945.  The appellant is the veteran's surviving 
spouse.  These matters came to the Board of Veterans' Appeals 
(Board) on appeal of October 1998 and November 2000 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania.  

REMAND

Initially, the Board notes that during the pendency of the 
appellant's appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  This liberalizing law is applicable to the 
appellant's claims.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

In reviewing the record, the Board notes that in 
correspondence submitted to the Board in June 2001, after the 
claims folder was transferred to the Board but within 90 days 
of the letter informing the appellant that the claims folder 
was being transferred to the Board, the appellant requested 
that she be afforded a personal hearing at the RO.  She 
provided clarification to the Board shortly thereafter 
indicating that she desires a hearing before a Hearing 
Officer at the RO.     

Furthermore, the Board notes that Ann Shalley, M.D., has 
submitted statements in support of the appellant's claim for 
service connection for the cause of the veteran's death.  In 
May 1998, Dr. Shalley reported that the veteran had died of a 
pulmonary embolus, and that the etiology of the embolus was 
uncertain.  Subsequently, in January 1999, Dr. Shalley 
reported that the veteran's pulmonary embolus was related to 
his underlying conditions; however, the underlying conditions 
to which Dr. Shalley was referring are not clear to the 
Board.  The Board further notes that a VA medical opinion 
addressing whether service-connected disability played a 
material causal role in the veteran's death has not been 
obtained.    

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:

1.  The RO should request the appellant 
to provide the names, addresses and 
approximate dates of treatment or 
evaluation for all health care providers 
who may possess additional records 
supportive of her claims.  When the 
requested information and any necessary 
authorization are received, the RO should 
attempt to obtain a copy of all indicated 
records which are not already of record.  
The health care providers contacted 
should include Dr. Shalley.  

2.  If the RO is unsuccessful in its 
efforts to obtain a copy of any records 
identified by the appellant, it should so 
inform the appellant and her 
representative and request them to 
provide a copy of the outstanding 
records.  

3.  The RO should contact Dr. Shalley and 
request her to provide clarification 
concerning the underlying conditions 
which she believes caused the veteran's 
pulmonary embolus.  In particular she 
should be requested to indicate whether 
she believes that it is at least as 
likely as not that the pulmonary embolus 
was etiologically related to the 
veteran's residuals of a gunshot wound of 
the right shoulder with involvement of 
muscle group I.  She should also be 
requested to provide the rationale for 
her opinion.  

4.  Then, RO should arrange for the 
claims folder to be reviewed by a VA 
physician with appropriate expertise to 
determine the etiology of the veteran's 
fatal pulmonary embolus.  Based upon the 
evidence in the claims folder, the 
physician should provide an opinion as to 
whether it is at least as likely as not 
that the pulmonary embolus was 
etiologically related to the service-
connected residuals of a gunshot wound of 
the right shoulder with involvement of 
muscle group I and/or the service-
connected schizophrenia.  The rationale 
for the opinion must also be provided.

5.  Then, the appellant should be 
afforded a hearing before a Hearing 
Officer at the RO.  Thereafter, the 
Hearing Officer should undertake any 
other development he or she determines is 
required to comply with the notice and 
duty to assist provisions of the VCAA.  
The Hearing Officer should then 
readjudicate the issues on appeal.  If 
the benefits sought on appeal are not 
granted to the appellant's satisfaction, 
the appellant and her representative 
should be furnished a supplemental 
statement of the case and afforded an 
appropriate opportunity to respond.  
Then, the case should be returned to the 
Board for further appellate 
consideration, if otherwise in order.  

By this remand the Board does not intimate any opinion, 
either factual or legal, as to any ultimate outcome warranted 
in this case.  No action is required of the appellant until 
she receives further notice.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



